Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 14, 2014

                                      No. 04-14-00143-CV

                                      Dennis OLIVARES,
                                           Appellant

                                                v.

                                    STATE FARM BANK,
                                         Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 370251
                           Honorable Jason Pulliam, Judge Presiding


                                         ORDER
       Appellant filed his brief in this appeal on August 12, 2014. Rule 38.1(g) and (i) of the
Texas Rules of Appellate Procedure requires the statement of facts and arguments sections of an
appellant’s brief to contain citations to the record. Appellant’s brief does not, however, contain
any such citations. It is therefore ORDERED that appellant’s brief is STRICKEN from the
record. Appellant must file an amended brief containing appropriate record citations in the
statement of facts and arguments sections of his brief no later than September 15, 2014.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court